BOARDMAN, Acting Chief Judge.
A petition for writ of certiorari was timely filed by petitioner, Darrell W. Robinson, for review of an order of the Sixth Judicial Circuit Court of Pinellas County, acting in its appellate capacity, in which the court reversed an order of the county court granting petitioner’s motion to suppress.
*28 A consideration of the record before us, in the light of the applicable rules of procedure and case law, leads us to the conclusion that certiorari should be denied. In cases such as the one before us, we agree with the ruling of the court in Mitchell v. City of Fort Lauderdale, Fla.App. 4th, 1971, 254 So.2d 824, wherein that court stated:
. Our review is limited to a determination from the record before us whether the lower court has exceeded its jurisdiction or has otherwise deviated from the essential requirements of law.
We cannot ascertain, with the certainty required, from the record here that the circuit court either exceeded its jurisdiction or deviated from the essential requirements of law.
For the above reasons we find, therefore, that there is no ground for review by certiorari.
Certiorari denied.
GRIMES and SCHEB, JJ., concur.